DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 6, 10, 21, and 22 are allowed.
The prior art of record neither teaches nor renders obvious each claim limitation including forming a perforation in the casing, forming the perforation in the casing comprising operating the casing print head to form a contiguous void extending radially across the casing tubular and the casing liner, wherein the casing liner is cementitious, and the perforation is filled with a dissolvable material as further as claimed in the claim.
The closest prior art is Pritchard (US 20150083422 A1) which teaches forming a hydrocarbon well casing using a nozzle, but does not teach the same perforation and dissolvable material.
	Although there is motivation in the art to form perforations for the purpose of perforating the liner in order to allow downhole operations to occur (e.g., enhanced oil recovery, reservoir stimulation, etc., e.g., Fig 2 of US 3690378 A), there is no fair reason why these perforation would be filled with a dissolvable material as further required by claim 1.
	Furthermore, another prior cited art to Alvarez (US 20130062072 A1) teaches an oil well tubing having preformed acid dissolvable plugs therein, however, these plugged perforations are part of tubular, not a cement casing. There is no fair reason why such 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744